Order, Supreme Court, New York County (Elliott Wilk, J.), dated September 16, 1992 and entered September 29, 1992 and an order, same court and Justice entered October 30, 1992 unanimously modified on the law and the facts and in the exercise of discretion, to provide that (1) All past arrears, including any sums applicable to the current month, are to be paid within twenty (20) days of the entry of this order; (2) All future rents are to be paid by the 10th day of each month; (3) Defendant, Dennis Griggs, may *429not resume occupancy or residence, temporary or otherwise, unless authorized in writing to do so by the landlord; and (4) The failure to meet any of the above conditions shall be deemed a substantial violation of the terms of the wife’s and children’s tenancy, and shall constitute the basis for renewal in this action, and, as so modified, affirmed, without costs.
Under the facts of this case, we find no abuse of discretion and we modify the orders only to the extent indicated. Concur —Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.